Citation Nr: 1535136	
Decision Date: 08/17/15    Archive Date: 08/20/15

DOCKET NO.  13-23 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for residuals of a neck surgery, claimed as neck injury.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E.I. Velez, Counsel


INTRODUCTION

The Veteran had active service from February 1953 to February 1955.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of December 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

The Board notes that the December 2012 rating decision denied two issues, service connection for a neck disability and a back disability.  In a VA Form 9 of April 2014, the Veteran stated that he was only appealing the neck issue.  Therefore, the issue of service connection for a back disability is not currently on appeal.

The Board further notes that, at times, the issue on appeal has been listed as two separate issues, service connection for a neck injury, due to surgery, and service connection for neck wound, due to neck surgery.  A review of the claim file shows that the issue is essentially one, entitlement to service connection for residuals of a surgery of the neck.  Therefore, the Board has recharacterized the issue as such on the title page of this decision.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems. Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

In November 2014, the Board remanded the claim for further development.  The requested development has been substantially complied with and the claim is ready for appellate review.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran currently has a scar on his neck, which is the result of surgical treatment performed in service to ameliorate a birthmark which existed prior to enlistment in service; there is no indication that the birthmark or scar was otherwise aggravated in service.


CONCLUSION OF LAW

A neck scar was the result of ameliorative surgery in service, and was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, VA is required to advise a claimant of the information and evidence not of record that is necessary to substantiate a claim.  See 38 U.S.C.A. § 5103 (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b)(1) (2014).  VA also has a duty to assist claimants in obtaining evidence needed to substantiate a claim, unless no reasonable possibility exists that such assistance would aid in substantiating that claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2014).  

The Board finds that no further notice or development action is necessary in order to satisfy VA's duties to the appellant under the VCAA.  In a May 2008 letter issued prior to the initial decision on the claim, VA notified the appellant of the information and evidence needed to substantiate and complete his claim, and of what part of that evidence he was to provide and what part VA would attempt to obtain for him.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2014).  The letter included the additional notification requirements imposed by the U.S. Court of Appeals for Veterans Claims (Court) in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

With respect to VA's duty to assist, the record shows that VA has undertaken all necessary development action.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board's review of the record, including the Virtual VA file and VBMS file, reveals no indication that there is available evidence relevant to the claim which has not yet been obtained.  Neither the appellant nor his representative has contended otherwise.  The Veteran was afforded VA examinations which are competent and provide sufficient findings to allow for the adjudication of the claim.

The Board notes that the RO made several requests to obtain records from the National Personnel Records Center (NPRC), in attempts to corroborate the veteran's claims of injuries in service.  However, no complete records were located.  

The Court has held that in cases where records once in the hands of the government are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule where applicable.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The following analysis has been undertaken with this heightened duty in mind.  The case law does not, however, lower the legal standard for proving a claim for service connection but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 46 (1996).  

For the reasons set forth above, the Board finds that no further notification or development action is necessary with respect to this issue.  Neither the Veteran nor her representative has argued otherwise.

Legal Criteria and Analysis

The Veteran claims entitlement to service connection for residuals of a surgery performed in service to remove a birthmark on the back of his neck.  He maintains that he currently experiences pain due to a scar which was incurred when he underwent the surgery to remove his birthmark, and has also developed arthritis on the neck due to the surgery. 

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated in the line of duty while in the active military, naval, or air service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2001); 38 C.F.R. § 3.303 (2014).  

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. §§ 1111; 1132; 38 C.F.R. § 3.304.  The usual effects of medical and surgical treatment in service, having the effect of ameliorating disease or other conditions incurred before enlistment, including postoperative scars, absent or poorly functioning parts or organs, will not be considered service connected unless the disease or injury is otherwise aggravated by service.  38 C.F.R. § 3.306(b)(1). 

As noted, the Veteran's service treatment records are not available as they are presumed to have been destroyed in a fire.  However, the record is clear and the Veteran has reported, he had a birthmark on the back of his neck upon entry to service.  Moreover, the RO has accepted, and so does the Board, that the Veteran underwent a surgery to remove his birthmark while in service.  Therefore, the question remaining is whether there is a disability which was caused or aggravated by the surgery in service to remove the birthmark on the back of the neck.

A September 1996 VA examination shows a scar on the neck which with slight keloid.  The examination noted that the Veteran had birthmarks on the neck removed while in service. It was noted that the Veteran had 4 or 5 lumps removed during service at the back of his neck.  The resulting scar measured 2 inches by 3/4 inch which was irritated by his neck tie with prolonged irritation.  

In a February 2012 letter from Dr. W.L.C., he states that the Veteran has a keloid scar on his neck which is a result of a surgical procedure in service.

At an April 2015 VA examination the Veteran reported he had surgery to remove a birthmark on the back of his neck while in service.  He reported this was done because the birthmark was raised and bumpy and there was bleeding when he wore his dress clothes as they irritated the back of his neck.  He reported the surgery was around 1955 and he reported being in the hospital for 8 days following this procedure.  He also reported that approximately three times a week he uses a traction device on his neck due to a 'pinched nerve' pain.  He reported the pain is in the posterior region of the neck. 

The examiner noted x-rays show degenerative disc disease of the cervical spine.  He also noted a mid-line surgical scar 5 cm by .6 cm in size, in the posterior neck region from removal of birthmark.  It was noted it was a small keloid scar that is well healed and not painful to palpation, but was raised and irregular.

With regards as to whether the cervical degenerative disc disease is related to the surgery in service, the examiner stated that the majority of birthmarks are superficial and surgical removal is done without extending into the spinal region.  There is no indication that there was spinal surgery done at that time and x-rays and past history support this along with commonly seen degenerative changes associated with and consistent with aging.  There is no indication that the removal of this birthmark involved the cervical spine and there is now a common small, vertical keloid scar in the posterior neck region.  This scar would not cause a cervical neck condition or disability.  The examiner concluded that the degenerative disc disease of the cervical spine is less likely than not (less than 50 percent probability) proximately due to, related to or the result of the Veteran's birthmark or surgical treatment thereof.

With regards to the resulting scar, the examiner stated that the scar is small, well healed and keloid.  There is mild blushing of the skin superior to the scar region extending into the scalp a few centimeters which is most likely residual of this birthmark.  This region is not raised and non-tender.  This is what is expected from the region of skin around the removal of a birthmark.  Therefore, the claimed condition, birthmark and its residual surgical scar, was not aggravated beyond its natural progression by the Veteran's military service.

The Veteran has stated in various submission, that his cervical spine bones were scraped at the time of the surgery in service and this has caused his current degenerative disc disease of the cervical spine.

The Board has thoroughly reviewed the evidence of record and finds that the preponderance of the competent evidence is against the claim for service connection for residuals of a neck surgery, namely a scar on the posterior side of the neck.  

The Board does not dispute that the Veteran currently has a scar on the posterior side of his neck which is from surgery that he underwent during service, to remove a birthmark.  However, as noted earlier in this decision, VA law is clear that "[t]he usual effects of medical and surgical treatment in service, having the effect of ameliorating disease or other conditions incurred before enlistment, including postoperative scars, absent or poorly functioning parts or organs, will not be considered service connected unless the disease or injury is otherwise aggravated by service."  38 C.F.R. § 3.306(b)(1).  In other words, the normal effects of surgery that is performed during service for the purpose of correcting a disorder that existed prior to service, are not subject to service connection, unless the disorder was aggravated by service.  See id. 

In the present case, the Veteran underwent a surgery in service to remove a birthmark on the back of his neck which he reported had been causing him pain and bleeding.  There is no indication in the record that the Veteran's birthmark or the resulting surgical scar was aggravated in service.  While the Veteran developed a surgical scar from the in-service surgery, the law is clear that postoperative scars for ameliorative surgery may not be service connected.  38 C.F.R. § 3.306(b)(1).  As such, there is no basis to award service connection for the Veteran's scar on the back of the neck. 

The Board acknowledges the February 2012 letter from Dr. W.L.C., wherein he states that the Veteran has a keloid scar on his neck which is a result from poor surgical technique during a surgical procedure in service.  However, the examiner does not provide a reasoning for his assertion that there was poor surgical technique during service.  Therefore, the Board places little probative weight on this opinion.

The Board further acknowledges the Veteran has stated his surgical scar is painful.  To the extent the Veteran may be claiming entitlement to service connection on the basis his scar is painful, VA law does not distinguish between painful and non-painful scars.  Rather, the relevant regulation simply states that postoperative scars for in-service surgery to ameliorate a pre-service condition will not be considered service connected.  See 38 C.F.R. § 3.306(b)(1).  Accordingly, service connection is not warranted on the basis of a painful scar.  

Regarding the degenerative disc disease of the cervical spine, the only medical opinion of record is from the April 2015 VA examiner who opined it was not related to the surgery in service, but rather, was related to aging process.  The examiner provided a reasoning for the opinion which considered all of the evidence of record to include the Veteran's statements.  Moreover, the opinion stands uncontradicted by any other competent evidence of record.  Therefore, the Board places great probative value to the opinion.  

Further, while arthritis of the neck is not related to the surgery in service, service connection for arthritis of the neck could be granted on a presumptive basis if the evidence shows it developed within a year from service.  In this regard, the Board notes that the evidence does not show, and the veteran does not argue, that he developed arthritis of the neck within a year of separation from service.  Accordingly, service connection on a presumptive basis is not warranted.  

The Board acknowledges the Veteran's statements and belief that he has arthritis of the neck which is directly related to the surgery in service.  However, the issue of the etiology of arthritis of the neck requires medical expertise that the Veteran does not possess.  Therefore, his statements are not competent evidence on the issue of etiology and are not considered evidence in favor of the claim.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

In light of the foregoing, there is no basis to award service connection for a right flank scar, and the appeal is denied. The Board has considered the benefit of the doubt doctrine in this case, but as the evidence is not in relative equipoise, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 54.


ORDER

Service connection for residuals of a neck surgery, claimed as neck injury, is denied.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


